 

Exhibit 10.10

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (the “Agreement”) is made and entered into as
of this ___ day of November, 2016 by and among Integrated Surgical Systems,
Inc., a Delaware corporation (the “Company”), and the stockholders identified on
the signature pages hereto (each, including its successors and assigns, a
“Stockholder,” and collectively, the “Stockholders”).

 

RECITALS

 

WHEREAS, the Stockholders and the Company desire to enter into this Agreement to
provide the Investors with certain rights relating to the registration of the
securities held by them as of the date hereof;

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Stockholders
agree as follows:

 

The parties hereby agree as follows:

 

1.             Certain Definitions. As used in this Agreement, the following
terms shall have the following meanings:

 

“Business Day” means any day other than a Saturday, Sunday or a day which is a
Federal legal holiday in the U.S.

 

“Common Stock” means the Company’s common stock, par value $0.01 per share, and
any securities into which such shares may hereinafter be reclassified.

 

“Prospectus” means (i) the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus, and (ii) any “free writing prospectus” as defined
in Rule 405 under the 1933 Act.

 

“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the 1933 Act (as defined below), and the declaration or ordering of
effectiveness of such Registration Statement or document.

 

“Registrable Securities” means (i) the Shares and (ii)  any other securities
issued or issuable with respect to or in exchange for the Shares, whether by
merger, charter amendment or otherwise; provided, that these securities shall
cease to be a Registrable Security upon the earliest to occur of the following:
(A) sale of such security pursuant to a Registration Statement; or (B) such
security becoming eligible for sale by the Stockholder pursuant to Rule 144
under the 1933 Act without regard to the holding period or volume limitations
thereunder.

 



 

 

 

“Registration Statement” means any registration statement of the Company filed
under the 1933 Act (including a post-effective amendment to a previously filed
registration statement) that covers the resale of any of the Registrable
Securities pursuant to the provisions of this Agreement, amendments and
supplements to such Registration Statement, including post-effective amendments,
all exhibits and all material incorporated by reference in such Registration
Statement.

 

“Required Stockholders” means the Stockholders holding a majority of the
Registrable Securities.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“Selling Stockholder Questionnaire” means a questionnaire in the form attached
as Exhibit B hereto, or such other form of questionnaire as may reasonably be
adopted by the Company from time to time.

 

“Shares” means the shares of Common Stock held by the Stockholders, directly or
indirectly (including shares of Common Stock which the Stockholders have the
right to acquire), jointly or independently, however denominated.

 

“1933 Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“1934 Act” means the Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder.

 

2.             Registration.

 

(a)           Piggyback Registrations Rights. If, commencing the date of this
Agreement and through the date that is five years after the date hereof, there
is not an effective Registration Statement covering the Registrable Securities,
and the Company shall determine to prepare and file with the SEC a Registration
Statement relating to an offering for its own account or the account of others
under the 1933 Act of any of its equity securities (other than on Form S-4 or
Form S-8, each as promulgated under the 1933 Act, or their then equivalent
relating to equity securities to be issued solely in connection with any
acquisition of any entity or business or equity securities issuable in
connection with stock option or other employee benefit plans), then the Company
shall send to the Stockholders a written notice of such determination at least
twenty (20) days prior to the filing of any such Registration Statement and
shall, include in such Registration Statement all Registrable Securities
requested by any Stockholder hereunder to be included in the registration within
ten (10) days after the Company sends such notice to the Stockholders for resale
and offer on a continuous basis pursuant to Rule 415; provided, that (i) if, at
any time after giving written notice of its intention to register any securities
and prior to the effective date of the Registration Statement filed in
connection with such registration, the Company determines for any reason not to
proceed with such registration, the Company will be relieved of its obligation
to register any Registrable Securities in connection with such registration,
(ii) in case of a determination by the Company to delay registration of its
securities, the Company will be permitted to delay the registration of
Registrable Securities for the same period as the delay in registering such
other securities, (iii) each Stockholder is subject to confidentiality
obligations with respect to any information gained in this process or any other
material non-public information he, she or it obtains, (iv) each Stockholder or
assignee or successor in interest is subject to all applicable laws relating to
insider trading or similar restrictions; and (v) if all of the Registrable
Securities of the Stockholders cannot be so included due to SEC comments or
underwriter cutbacks, then the Company may reduce, in accordance with the
provisions of Section 2(e) hereof, the number of securities covered by such
Registration Statement to the maximum number which would enable the Company to
conduct such offering in accordance with the provisions of Rule 415.

 



 2 

 

 

(b)           Demand Registration Statement. Promptly following the date hereof,
upon the demand of a majority of the holders of the then Registrable Securities,
the Company shall prepare and file with the SEC a Registration Statement on Form
S-3 (or, if Form S-3 is not then available to the Company, on such form of
registration statement as is then available to effect a registration for resale
of the Registrable Securities) covering the resale of the Registrable
Securities. Subject to any SEC comments, such Registration Statement shall
include the plan of distribution attached hereto as Exhibit A; provided,
however, that no Stockholder shall be named as an “underwriter” in the
Registration Statement without the Stockholder’s prior written consent. Such
Registration Statement also shall cover, to the extent allowable under the 1933
Act and the rules promulgated thereunder (including Rule 416), such
indeterminate number of additional shares of Common Stock resulting from stock
splits, stock dividends or similar transactions with respect to the Registrable
Securities. The Registration Statement (and each amendment or supplement
thereto, and each request for acceleration of effectiveness thereof) shall be
provided in accordance with Section 3(c) to the Stockholders and their counsel
prior to its filing or other submission.

 

(c)           Expenses. The Company will pay all expenses associated with each
registration, including filing and printing fees, the Company’s counsel and
accounting fees and expenses, costs associated with clearing the Registrable
Securities for sale under applicable state securities laws, listing fees,
reasonable fees and expenses of one counsel to the Stockholders and the
Stockholders’ reasonable expenses in connection with the registration, but
excluding discounts, commissions, fees of underwriters, selling brokers, dealer
managers or similar securities industry professionals with respect to the
Registrable Securities being sold.

 



 3 

 

 

(d)           Effectiveness.

 

(i)          The Company shall use commercially reasonable efforts to have the
Registration Statement declared effective as promptly as possible. The Company
shall promptly notify the Stockholders by facsimile or e-mail as promptly as
possible after, and in any event, no later than 5:00 p.m. New York time on the
next Business Day following the date, any Registration Statement is declared
effective and shall simultaneously provide the Stockholders by facsimile or
e-mail with copies of any related Prospectus to be used in connection with the
sale or other disposition of the securities covered thereby. If (A) a
Registration Statement covering the Registrable Securities is not declared
effective by the SEC prior to the earlier of five (5) Business Days after the
SEC shall have informed the Company that no review of the Registration Statement
will be made or that the SEC has no further comments on the Registration
Statement; or (B) a Registration Statement has been declared effective by the
SEC but sales cannot be made pursuant to such Registration Statement for any
reason (including without limitation by reason of a stop order, or the Company’s
failure to update the Registration Statement), but excluding any Allowed Delay
(as defined below) or the inability of any Stockholder to sell the Registrable
Securities covered thereby due to market conditions, then the Company will make
pro rata payments to each Stockholder, as liquidated damages and not as a
penalty, in an amount equal to 1.0% of the aggregate Market Price (as defined
below) of the Registrable Securities as of the date of the Registration
Statement should have been effective for each 30-day period or pro rata for any
portion thereof following the date by which such Registration Statement should
have been effective (the “Blackout Period”). Such payments shall constitute the
Stockholders’ exclusive monetary remedy for such events, but shall not affect
the right of the Stockholders to seek injunctive relief. The amounts payable as
liquidated damages pursuant to this paragraph shall be paid monthly within three
(3) Business Days of the last day of each 30-day period following the
commencement of the Blackout Period until the termination of the Blackout
Period. Such payments shall be made to each Stockholder in cash. The “Market
Price” of a share of the Common Stock will be deemed to be the average of the
last sales prices of a share of the Common Stock for the five business days
ending on the day immediately prior to the date that the claim is made under
this Section 2(d)(i), as reported by The Nasdaq Stock Market or any other United
States stock exchange or trading medium on which the Common Stock is listed or
traded, or in the absence of reported prices, the determination of Market Price
shall be made by the Independent Committee of the Board of Directors of the
Company.

 

(ii)         Notwithstanding anything herein to the contrary, the Company may
suspend the use of any Prospectus included in any Registration Statement
contemplated by this Section in the event that the Company determines in good
faith that such suspension is necessary to (A) delay the disclosure of material
non-public information concerning the Company, the disclosure of which at the
time is not, in the good faith opinion of the Company, in the best interests of
the Company or (B) amend or supplement the affected Registration Statement or
the related Prospectus so that such Registration Statement or Prospectus shall
not include an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the case of the Prospectus in light of the circumstances under which they
were made, not misleading (an “Allowed Delay”); provided, that the Company shall
promptly (a) notify each Stockholder in writing of the commencement of and the
reasons for an Allowed Delay, but shall not (without the prior written consent
of an Stockholder) disclose to such Stockholder any material non-public
information giving rise to an Allowed Delay, (b) advise the Stockholders in
writing to cease all sales under the Registration Statement until the end of the
Allowed Delay and (c) use commercially reasonable efforts to terminate an
Allowed Delay as promptly as practicable.

 

(iii)        Notwithstanding anything herein to the contrary, in no event shall
the liquidated damages paid or to be paid by the Company to an Stockholder
pursuant to Sections 2(a), 2(b) and 2(c) of this Agreement exceed, in the
aggregate, an amount equal to 10.0% of the aggregate amount invested by such
Stockholder.

 



 4 

 

 

(e)           Rule 415; Cutback If at any time the SEC takes the position that
the offering of some or all of the Registrable Securities in a Registration
Statement (alone or together with previously or subsequently registered shares
of Common Stock) is not eligible to be made on a delayed or continuous basis
under the provisions of Rule 415 under the 1933 Act or requires any Stockholder
to be named as an “underwriter”, the Company shall use its best efforts to
persuade the SEC that the offering contemplated by the Registration Statement is
a valid secondary offering and not an offering “by or on behalf of the issuer”
as defined in Rule 415 and that none of the Stockholders is an “underwriter”.
The Stockholders shall have the right to participate or have their counsel
participate in any meetings or discussions with the SEC regarding the SEC’s
position (unless in the reasonable opinion of the Company or its counsel, such
participation will be to the detriment to the Company in that it may cause undue
delays in the registration process or for other reasons) and to comment or have
their counsel comment on any written submission made to the SEC with respect
thereto. No such written submission shall be made to the SEC to which the
Stockholders’ counsel reasonably objects. In the event that, despite the
Company’s best efforts and compliance with the terms of this Section 2(e), the
SEC refuses to alter its position, the Company shall (i) first remove any
securities registered for the account of any selling shareholders other than the
holders of Registrable Securities, (ii) second remove any securities being
registered for sale by the Company, and (iii) third remove from the Registration
Statement such portion of the Registrable Securities (the “Cut Back Shares”)
and/or agree to such restrictions and limitations on the registration and resale
of the Registrable Securities as the SEC may require to assure the Company’s
compliance with the requirements of Rule 415 (collectively, the “SEC
Restrictions”); provided, however, that the Company shall not agree to name any
Stockholder as an “underwriter” in such Registration Statement without the prior
written consent of such Stockholder. Any cut-back imposed on the Stockholders
pursuant to this Section 2(d) shall be allocated among the Stockholders (and the
holders of any previously or subsequently registered shares of Common Stock
whose shares are subject to the Rule 415 position taken by the SEC) on a pro
rata basis, unless the SEC Restrictions otherwise require or provide or the
Stockholders otherwise agree. No liquidated damages shall accrue as to any Cut
Back Shares until such date as the Company is able to commence the registration
of such Cut Back Shares in accordance with any SEC Restrictions (such date, the
“Restriction Termination Date” of such Cut Back Shares). From and after the
Restriction Termination Date applicable to any Cut Back Shares, all of the
provisions of this Section 2 (including the liquidated damages provisions) shall
again be applicable to such Cut Back Shares; provided, however, that (i) the
Filing Deadline for the Registration Statement including such Cut Back Shares
shall be ten (10) Business Days after such Restriction Termination Date, and
(ii) the date by which the Company is required to obtain effectiveness with
respect to such Cut Back Shares under Section 2(d) shall be the 90th day
immediately after the Restriction Termination Date.

 

3.             Company Obligations. The Company will use commercially reasonable
efforts to effect the registration of the Registrable Securities in accordance
with the terms hereof, and pursuant thereto the Company will, as expeditiously
as possible:

 

(a)          use commercially reasonable efforts to cause such Registration
Statement to become effective and to remain continuously effective for a period
that will terminate upon the earlier of (i) the date on which all Registrable
Securities covered by such Registration Statement as amended from time to time,
have been sold, and (ii) the date on which all Registrable Securities covered by
such Registration Statement may be sold without any restriction pursuant to Rule
144 (the “Effectiveness Period”) and (i) advise the Stockholders in writing when
the Effectiveness Period has expired and (ii) provide the Stockholders with a
copy of the opinion of counsel to the Company to the Transfer Agent and
instructions from the Company to the Transfer Agent to remove the re-sale
restrictions imposed by the 1933 Act from the Registrable Securities, both of
which will be irrevocable;

 



 5 

 

 

(b)          prepare and file with the SEC such amendments and post-effective
amendments to the Registration Statement and the Prospectus as may be necessary
to keep the Registration Statement effective for the Effectiveness Period and to
comply with the provisions of the 1933 Act and the 1934 Act with respect to the
distribution of all of the Registrable Securities covered thereby;

 

(c)          provide copies to counsel designated by the Stockholders and permit
such counsel to review each Registration Statement and all amendments and
supplements thereto no fewer than three (3) Business Days, in the case of the
initial Registration Statement, and two (2) Business Days, in the case of any
amendment or supplement, prior to their filing with the SEC and not file any
document to which such counsel reasonably objects;

 

(d)          furnish to the Stockholders and to counsel designated by the
Stockholders (i) promptly after the same is prepared and publicly distributed,
filed with the SEC, or received by the Company (but not later than two (2)
Business Days after the filing date, receipt date or sending date, as the case
may be) one (1) copy of any Registration Statement and any amendment thereto,
each preliminary prospectus and Prospectus and each amendment or supplement
thereto, and each letter written by or on behalf of the Company to the SEC or
the staff of the SEC, and each item of correspondence from the SEC or the staff
of the SEC, in each case relating to such Registration Statement (other than any
portion of any thereof which contains information for which the Company has
sought confidential treatment), and (ii) such number of copies of a Prospectus,
including a preliminary prospectus, and all amendments and supplements thereto
and such other documents as each Stockholder may reasonably request in order to
facilitate the disposition of the Registrable Securities owned by such
Stockholder that are covered by the related Registration Statement;

 

(e)          use commercially reasonable efforts to (i) prevent the issuance of
any stop order or other suspension of effectiveness and, (ii) if such order is
issued, obtain the withdrawal of any such order at the earliest possible moment;

 

(f)          prior to any public offering of Registrable Securities, use
commercially reasonable efforts to register or qualify or cooperate with the
Stockholders and their counsel in connection with the registration or
qualification of such Registrable Securities for offer and sale under the
securities or blue sky laws of such jurisdictions requested by the Stockholders
and do any and all other commercially reasonable acts or things necessary or
advisable to enable the distribution in such jurisdictions of the Registrable
Securities covered by the Registration Statement; provided, however, that the
Company shall not be required in connection therewith or as a condition thereto
to (i) qualify to do business in any jurisdiction where it would not otherwise
be required to qualify but for this Section 3(f), (ii) subject itself to general
taxation in any jurisdiction where it would not otherwise be so subject but for
this Section 3(f), or (iii) file a general consent to service of process in any
such jurisdiction;

 



 6 

 

 

(g)          use commercially reasonable efforts to cause all Registrable
Securities covered by a Registration Statement to be listed on each securities
exchange, interdealer quotation system or other market on which similar
securities issued by the Company are then listed;

 

(h)          immediately notify the Stockholders, at any time prior to the end
of the Effectiveness Period, upon discovery that, or upon the happening of any
event as a result of which, the Prospectus includes an untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein not misleading in light of the
circumstances then existing, and promptly prepare, file with the SEC and furnish
to such holder a supplement to or an amendment of such Prospectus as may be
necessary so that such Prospectus shall not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing; and

 

(i)           comply in all material respects with all applicable rules and
regulations of the SEC under the 1933 Act and the 1934 Act, including, without
limitation, Rule 172 under the 1933 Act, file any final Prospectus, including
any supplement or amendment thereof, with the SEC pursuant to Rule 424 under the
1933 Act, promptly inform the Stockholders in writing if, at any time during the
Effectiveness Period, the Company does not satisfy the conditions specified in
Rule 172 and, as a result thereof, the Stockholders are required to deliver a
Prospectus in connection with any disposition of Registrable Securities and take
such other actions as may be reasonably necessary to facilitate the registration
of the Registrable Securities hereunder; and make available to its security
holders, as soon as reasonably practicable, but not later than the Availability
Date (as defined below), an earnings statement covering a period of at least
twelve (12) months, beginning after the effective date of each Registration
Statement, which earnings statement shall satisfy the provisions of Section
11(a) of the 1933 Act, including Rule 158 promulgated thereunder (for the
purpose of this subsection 3(i), “Availability Date” means the 45th day
following the end of the fourth fiscal quarter that includes the effective date
of such Registration Statement, except that, if such fourth fiscal quarter is
the last quarter of the Company’s fiscal year, “Availability Date” means the
90th day after the end of such fourth fiscal quarter).

 

(j)           With a view to making available to the Stockholders the benefits
of Rule 144 (or its successor rule) and any other rule or regulation of the SEC
that may at any time permit the Stockholders to sell shares of Common Stock to
the public without registration, the Company covenants and agrees to: (i) make
and keep public information available, as those terms are understood and defined
in Rule 144, until the earlier of (A) twelve months after such date as all of
the Registrable Securities may be sold without restriction by the holders
thereof pursuant to Rule 144 or any other rule of similar effect or (B) such
date as all of the Registrable Securities shall have been resold; (ii) file with
the SEC in a timely manner all reports and other documents required of the
Company under the 1934 Act; (iii) furnish to each Stockholder upon request, as
long as such Stockholder owns any Registrable Securities, (A) a written
statement by the Company that it has complied with the reporting requirements of
the 1934 Act, (B) a copy of the Company’s most recent Annual Report on Form 10-K
or Quarterly Report on Form 10-Q, and (C) such other information as may be
reasonably requested in order to avail such Stockholder of any rule or
regulation of the SEC that permits the selling of any such Registrable
Securities without registration; and (iv) use commercially reasonable efforts to
assist each Stockholder with the removal of any legends required under Rule 144
under the 1933 Act, including with respect to any opinions required thereby,
provided that the Company’s obligations hereunder are subject to the reasonable
determination of the Company and the Company’s counsel that any such legend
removal complies with the 1933 Act.

 



 7 

 

 

4.             Due Diligence Review; Information. Upon written request, the
Company shall make available, during normal business hours, for inspection and
review by the Stockholders, advisors to and representatives of the Stockholders
(who may or may not be affiliated with the Stockholders and who are reasonably
acceptable to the Company), all financial and other records, all SEC Filings and
other filings with the SEC, and all other corporate documents and properties of
the Company as may be reasonably necessary for the purpose of such review, and
cause the Company’s officers, directors and employees, within a reasonable time
period, to supply all such information reasonably requested by the Stockholders
or any such representative, advisor or underwriter in connection with such
Registration Statement (including, without limitation, in response to all
questions and other inquiries reasonably made or submitted by any of them),
prior to and from time to time after the filing and effectiveness of the
Registration Statement for the sole purpose of enabling the Stockholders and
such representatives, advisors and underwriters and their respective accountants
and attorneys to conduct initial and ongoing due diligence with respect to the
Company and the accuracy of such Registration Statement. As a condition to such
inspection and review, the Company may require the Stockholders to enter into
confidentiality agreements.

 

The Company shall not disclose material nonpublic information to the
Stockholders, or to advisors to or representatives of the Stockholders, unless
prior to disclosure of such information the Company identifies such information
as being material nonpublic information and provides the Stockholders, such
advisors and representatives with the opportunity to accept or refuse to accept
such material nonpublic information for review and any Stockholder wishing to
obtain such information enters into an appropriate confidentiality agreement
with the Company with respect thereto.

 

5.            Obligations of the Stockholders.

 

(a)           Each Stockholder shall furnish to the Company a completed and
executed Selling Stockholder Questionnaire. The Company shall not be required to
include the Registrable Securities of an Stockholder in a Registration Statement
who fails to furnish to the Company a fully completed and executed Selling
Stockholder Questionnaire at least two (2) Business Days prior to the first
anticipated filing date of such Registration Statement. It is agreed and
understood that if an Stockholder returns a Selling Stockholder Questionnaire
after the deadline specified in the previous sentence, the Company shall use its
commercially reasonable efforts to take such actions as are required to name
such Stockholder as a selling security holder in the Registration Statement or
any pre-effective or post-effective amendment thereto and to include (to the
extent not theretofore included) in the Registration Statement the Registrable
Securities identified in such late Selling Stockholder Questionnaire; provided
that the Company shall not be obligated to file any additional Registration
Statements solely for such shares or to take any action that the Company
reasonably concludes would cause the Company to miss the Filing Deadline or the
deadline by which the Registration Statement must be declared effective by the
SEC, or otherwise cause other Registrable Securities to be ineligible for sale.

 



 8 

 

 

(b)          Each Stockholder, by its acceptance of the Registrable Securities
agrees to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of a Registration Statement
hereunder, unless such Stockholder has notified the Company in writing of its
election to exclude all of its Registrable Securities from such Registration
Statement.

 

(c)          Each Stockholder agrees that, upon receipt of any notice from the
Company of either (i) the commencement of an Allowed Delay pursuant to Section
2(d)(ii) or (ii) the happening of an event pursuant to Section 3(h) hereof, such
Stockholder will immediately discontinue disposition of Registrable Securities
pursuant to the Registration Statement covering such Registrable Securities,
until the Stockholder is advised by the Company that such dispositions may again
be made.

 

6.            Indemnification.

 

(a)           Indemnification by the Company. The Company will indemnify and
hold harmless each Stockholder and its officers, directors, members, managers,
employees and agents, successors and assigns, and each other person, if any, who
controls such Stockholder within the meaning of the 1933 Act, against any
losses, claims, damages or liabilities, joint or several, to which they may
become subject under the 1933 Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon: (i) any untrue statement or alleged untrue statement or omission or
alleged omission of any material fact contained in any Registration Statement,
any preliminary Prospectus or final Prospectus, or any amendment or supplement
thereof; (ii) any blue sky application or other document executed by the Company
specifically for that purpose or based upon written information furnished by the
Company filed in any state or other jurisdiction in order to qualify any or all
of the Registrable Securities under the securities laws thereof (any such
application, document or information herein called a “Blue Sky Application”);
(iii) the omission or alleged omission to state a material fact required to be
stated therein or necessary to make the statements therein not misleading; (iv)
any violation by the Company or its agents of any rule or regulation promulgated
under the 1933 Act applicable to the Company or its agents and relating to
action or inaction required of the Company in connection with such registration;
or (v) any failure to register or qualify the Registrable Securities included in
any such Registration Statement in any state where the Company or its agents has
affirmatively undertaken or agreed in writing that the Company will undertake
such registration or qualification on an Stockholder’s behalf and will reimburse
such Stockholder, and each such officer, director or member and each such
controlling person for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the Company will not be liable in
any such case if and to the extent that any such loss, claim, damage or
liability arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission so made in conformity with information
furnished by such Stockholder or any such controlling person in writing
specifically for use in such Registration Statement or Prospectus. For an
abundance of clarity, the liquidated damage provisions in Section 2 shall not
limit the recovery to which a Stockholder is entitled under this Section 6.

 



 9 

 

 

(b)          Indemnification by the Stockholders. Each Stockholder agrees,
severally but not jointly, to indemnify and hold harmless, to the fullest extent
permitted by law, the Company, its directors, officers, employees, stockholders
and each person who controls the Company (within the meaning of the 1933 Act)
against any losses, claims, damages, liabilities and expense (including
reasonable attorney fees) resulting from any untrue statement of a material fact
or any omission of a material fact required to be stated in the Registration
Statement or Prospectus or preliminary Prospectus or amendment or supplement
thereto or necessary to make the statements therein not misleading, to the
extent, but only to the extent that such untrue statement or omission is
contained in any information furnished in writing by such Stockholder to the
Company specifically for inclusion in such Registration Statement or Prospectus
or amendment or supplement thereto. In no event shall the liability of an
Stockholder be greater in amount than the dollar amount of the proceeds (net of
all expense paid by such Stockholder in connection with any claim relating to
this Section 6 and the amount of any damages such Stockholder has otherwise been
required to pay by reason of such untrue statement or omission) received by such
Stockholder upon the sale of the Registrable Securities included in the
Registration Statement giving rise to such indemnification obligation.

 

(c)          Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such person unless (a) the indemnifying party
has agreed to pay such fees or expenses, or (b) the indemnifying party shall
have failed to assume the defense of such claim and employ counsel reasonably
satisfactory to such person or (c) in the reasonable judgment of any such
person, based upon written advice of its counsel, a conflict of interest exists
or may exist between such person and the indemnifying party with respect to such
claims (in which case, if the person notifies the indemnifying party in writing
that such person elects to employ separate counsel at the expense of the
indemnifying party, the indemnifying party shall not have the right to assume
the defense of such claim on behalf of such person); and provided, further, that
the failure of any indemnified party to give notice as provided herein shall not
relieve the indemnifying party of its obligations hereunder, except to the
extent that such failure to give notice shall materially adversely affect the
indemnifying party in the defense of any such claim or litigation. It is
understood that the indemnifying party shall not, in connection with any
proceeding in the same jurisdiction, be liable for fees or expenses of more than
one separate firm of attorneys at any time for all such indemnified parties. No
indemnifying party will, except with the consent of the indemnified party,
consent to entry of any judgment or enter into any settlement that does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such indemnified party of a release from all liability in respect of such
claim or litigation, and such settlement shall not include any admission as to
fault on the part of such indemnified party.

 



 10 

 

 

(d)          Contribution. If for any reason the indemnification provided for in
the preceding paragraphs (a) and (b) is unavailable to an indemnified party or
insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnified party and the indemnifying party, as well as any other relevant
equitable considerations. No person guilty of fraudulent misrepresentation
within the meaning of Section 11(f) of the 1933 Act shall be entitled to
contribution from any person not guilty of such fraudulent misrepresentation. In
no event shall the contribution obligation of a holder of Registrable Securities
be greater in amount than the dollar amount of the proceeds (net of all expenses
paid by such holder in connection with any claim relating to this Section 6 and
the amount of any damages such holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission) received by it upon the sale of the Registrable Securities giving rise
to such contribution obligation.

 

7.             Miscellaneous.

 

(a)          Amendments and Waivers. This Agreement may be amended only by a
writing signed by the Company and the Required Stockholders. The Company may
take any action herein prohibited, or omit to perform any act herein required to
be performed by it, only if the Company shall have obtained the written consent
to such amendment, action or omission to act, of the Required Stockholders.

 

(b)          Notices. All notices and other communications provided for or
permitted hereunder shall be made as set forth in the Purchase Agreement.

 

(c)          Assignments and Transfers by Stockholders. The provisions of this
Agreement shall be binding upon and inure to the benefit of the Stockholders and
their respective successors and assigns. An Stockholder may transfer or assign,
in whole or from time to time in part, to one or more persons its rights
hereunder in connection with the transfer of Registrable Securities by such
Stockholder to such person, provided that such Stockholder complies with all
laws applicable thereto and provides written notice of assignment to the Company
promptly after such assignment is effected and agrees in writing to be bound by
the terms hereof.

 

(d)          Assignments and Transfers by the Company. This Agreement may not be
assigned by the Company (whether by operation of law or otherwise) without the
prior written consent of the Required Stockholders, provided, however, that in
the event that the Company is a party to a merger, consolidation, share exchange
or similar business combination transaction in which the Common Stock is
converted into the equity securities of another Person, from and after the
effective time of such transaction, such Person shall, by virtue of such
transaction, be deemed to have assumed the obligations of the Company hereunder,
the term “Company” shall be deemed to refer to such Person and the term
“Registrable Securities” shall be deemed to include the securities received by
the Stockholders in connection with such transaction unless such securities are
otherwise freely tradable by the Stockholders after giving effect to such
transaction.

 

(e)          Benefits of the Agreement. The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
permitted successors and assigns of the parties. Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations, or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.

 



 11 

 

 

(f)            Counterparts; Delivery. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. A digital reproduction,
portable document format (“.pdf”) or other reproduction of this Agreement may be
executed by one or more parties hereto and delivered by such party by electronic
signature (including signature via DocuSign or similar services), electronic
mail or any similar electronic transmission device pursuant to which the
signature of or on behalf of such party can be seen. Such execution and delivery
shall be considered valid, binding and effective for all purposes.

 

(g)           Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

 

(h)           Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof but shall be interpreted as if it
were written so as to be enforceable to the maximum extent permitted by
applicable law, and any such prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction. To the extent permitted by applicable law, the parties hereby
waive any provision of law which renders any provisions hereof prohibited or
unenforceable in any respect.

 

(i)            Further Assurances. The parties shall execute and deliver all
such further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.

 

(j)            Entire Agreement. This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

 

(k)           Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of New York without regard to the choice of law principles
thereof. Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of the courts of the State of New York located in New York County
and the United States District Court for the Southern District for the purpose
of any suit, action, proceeding or judgment relating to or arising out of this
Agreement and the transactions contemplated hereby. Service of process in
connection with any such suit, action or proceeding may be served on each party
hereto anywhere in the world by the same methods as are specified for the giving
of notices under this Agreement. Each of the parties hereto irrevocably consents
to the jurisdiction of any such court in any such suit, action or proceeding and
to the laying of venue in such court. Each party hereto irrevocably waives any
objection to the laying of venue of any such suit, action or proceeding brought
in such courts and irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY
LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN
CONSULTED SPECIFICALLY AS TO THIS WAIVER.

 

 12 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

  INTEGRATED SURGICAL SYSTEMS, INC.       By:                Name: Gary Schuman
  Title:   Chief Financial Officer

 



 13 

 

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

  Stockholder       __________________________________________   Name of
Stockholder       __________________________________________   Signature of
Stockholder or by Authorized Person executing for Stockholder       Printed
Name: _____________________________       Title:
____________________________________       Its:
______________________________________   (Printed Name of Authorized Person and
Title    for Person executing for Stockholder)

 

[EXECUTED SIGNATURE PAGES OF OTHER STOCKHOLDER OMITTED]

 

 14 

 

 

Exhibit A

 

Plan of Distribution

 

The selling stockholders, which as used herein includes donees, pledgees,
transferees or other successors-in-interest selling shares of common stock or
interests in shares of common stock received after the date of this prospectus
from a selling stockholder as a gift, pledge, partnership distribution or other
transfer, may, from time to time, sell, transfer or otherwise dispose of any or
all of their shares of common stock or interests in shares of common stock on
any stock exchange, market or trading facility on which the shares are traded or
in private transactions. These dispositions may be at fixed prices, at
prevailing market prices at the time of sale, at prices related to the
prevailing market price, at varying prices determined at the time of sale, or at
negotiated prices.

 

The selling stockholders may use any one or more of the following methods when
disposing of shares or interests therein:

 

·ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

·block trades in which the broker-dealer will attempt to sell the shares as
agent, but may position and resell a portion of the block as principal to
facilitate the transaction;

 

·purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

·an exchange distribution in accordance with the rules of the applicable
exchange;

 

·privately negotiated transactions;

 

·short sales effected after the date the registration statement of which this
Prospectus is a part is declared effective by the SEC;

 

·through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

 

·broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share; and

 

·a combination of any such methods of sale.

 

The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment to this prospectus under Rule 424(b)(3)
or other applicable provision of the Securities Act amending the list of selling
stockholders to include the pledgee, transferee or other successors in interest
as selling stockholders under this prospectus. The selling stockholders also may
transfer the shares of common stock in other circumstances, in which case the
transferees, pledgees or other successors in interest will be the selling
beneficial owners for purposes of this prospectus.

 



 Exhibit A-1 

 

 

In connection with the sale of our common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume. The selling
stockholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities. The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).

 

The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any. Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents. We will not receive any of the proceeds from this offering.

 

The selling stockholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act of 1933,
provided that they meet the criteria and conform to the requirements of that
rule.

 

The selling stockholders and any underwriters, broker-dealers or agents that
participate in the sale of the common stock or interests therein may be
“underwriters” within the meaning of Section 2(11) of the Securities Act. Any
discounts, commissions, concessions or profit they earn on any resale of the
shares may be underwriting discounts and commissions under the Securities Act.
Selling stockholders who are “underwriters” within the meaning of Section 2(11)
of the Securities Act will be subject to the prospectus delivery requirements of
the Securities Act.

 

To the extent required, the shares of our common stock to be sold, the names of
the selling stockholders, the respective purchase prices and public offering
prices, the names of any agents, dealer or underwriter, any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.

 

In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers. In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.

 



 Exhibit A-2 

 

 

We have advised the selling stockholders that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of shares in the market
and to the activities of the selling stockholders and their affiliates. In
addition, to the extent applicable we will make copies of this prospectus (as it
may be supplemented or amended from time to time) available to the selling
stockholders for the purpose of satisfying the prospectus delivery requirements
of the Securities Act. The selling stockholders may indemnify any broker-dealer
that participates in transactions involving the sale of the shares against
certain liabilities, including liabilities arising under the Securities Act.

 

We have agreed to indemnify the selling stockholders against liabilities,
including liabilities under the Securities Act and state securities laws,
relating to the registration of the shares offered by this prospectus.

 

We have agreed with the selling stockholders to keep the registration statement
of which this prospectus constitutes a part effective until the earlier of (1)
such time as all of the shares covered by this prospectus have been disposed of
pursuant to and in accordance with the registration statement or (2) the date on
which the shares may be sold without restriction pursuant to Rule 144 of the
Securities Act.

 

 Exhibit A-3 

 

 

Exhibit B

 

INTEGRATED SURGICAL SYSTEMS, INC.

 

Selling Stockholder Questionnaire

 

The undersigned beneficial owner of shares (the “Shares”) of common stock, par
value $0.01 per share (the “Common Stock”), of Integrated Surgical Systems, Inc.
(the “Company”), understands that the Company intends to file with the
Securities and Exchange Commission (the “Commission”) a registration statement
(the “Registration Statement”) for the registration and resale under Rule 415 of
the Securities Act of 1933, as amended (the “1933 Act”), of the Shares (the
“Registrable Securities”), in accordance with the terms of the Registration
Rights Agreement, dated as [●], 2016 (the “Registration Rights Agreement”),
among the Company and the Stockholders named therein. The purpose of this
Questionnaire is to facilitate the filing of the Registration Statement under
the 1933 Act that will permit you to resell the Registrable Securities in the
future. The information supplied by you will be used in preparing the
Registration Statement. A copy of the Registration Rights Agreement is available
from the Company upon request as follows: Integrated Surgical Systems, Inc. 2425
Cedar Springs Road, Dallas, Texas 75201, Attn: Chief Financial Officer. All
capitalized terms not otherwise defined herein shall have the meanings ascribed
thereto in the Registration Rights Agreement.

 

Certain legal consequences arise from being named as a selling securityholder in
the Registration Statement and the related prospectus. Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling securityholder in the Registration Statement and the related
prospectus.

 

This Questionnaire requests information concerning your “beneficial ownership”
of the securities of the Company. The SEC has defined “beneficial ownership” to
mean more than ownership in the usual sense. For example, a person has
beneficial ownership of a share not only if he owns it in the usual sense, but
also if he has the power (solely or shared) to vote, sell or otherwise dispose
of the share. Beneficial ownership also includes the number of shares that a
person has the right to acquire within 60 days of the date of this
Questionnaire, pursuant to the exercise of options or warrants or the conversion
of notes, debentures or other indebtedness, but excludes stock appreciation
rights. Two or more persons might count as beneficial owners of the same share.

 

NOTICE

 

The undersigned beneficial owner (the “Selling Securityholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it and
listed below in Item 3 (unless otherwise specified under such Item 3) in the
Registration Statement.

 

 Exhibit B-1 

 

 

QUESTIONNAIRE

 

1.Name.

 

(a)Full Legal Name of Selling Securityholder

 

 



 

(b)Full Legal Name of Registered Holder (if not the same as (a) above) through
which Registrable Securities Listed in Item 3 below are held:

 

 



 

(c)If the Selling Securityholder in Item 1(a) is an entity (e.g., a corporation,
partnership, LLC, trust, etc.), provide the Full Legal Name of the natural
person(s) who directly or indirectly alone or with others has power to vote or
dispose of the Registrable Securities:

 

 



 

2.Address for Notices to Selling Securityholder:

 

     



Telephone:       



Fax:       



Contact Person:       



E-mail address of Contact Person:   

 

3.Beneficial Ownership of Registrable Securities:

 

(a)Type and Number of Registrable Securities beneficially owned:

 

       

 Exhibit B-2 

 

 

4.Broker-Dealer Status:

 

(a)Are you a broker-dealer?

 

Yes   ¨            No   ¨

 

Note:If yes, the Commission’s staff has indicated that you should be identified
as an underwriter in the Registration Statement.

 

(b)Are you an affiliate of a broker-dealer?

 

Yes   ¨            No   ¨

 

Note:If yes, provide a narrative explanation below:

 

 



 

 



 

(c)If you are an affiliate of a broker-dealer, do you certify that you bought
the Registrable Securities in the ordinary course of business, and at the time
of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

 

Yes   ¨            No   ¨

 

Note:If no, the Commission’s staff has indicated that you should be identified
as an underwriter in the Registration Statement.

 

5.Beneficial Ownership of Other Securities of the Company Owned by the Selling
Securityholder.

 

Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 3.

 

 



 

 



 

6.Relationships with the Company:

 

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.

 

State any exceptions here:

 

 



 

 



 



 Exhibit B-3 

 

 

7.Plan of Distribution:

 

The undersigned has reviewed the form of Plan of Distribution attached as
Exhibit A to the Registration Rights Agreement, and hereby confirms that, except
as set forth below, the information contained therein regarding the undersigned
and its plan of distribution is correct and complete.

 

State any exceptions here:

 

 



 

 



 

***********

 

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and prior to the effective date of any applicable Registration Statement
filed pursuant to the Registration Rights Agreement.

 

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 7 and the inclusion of such
information in each Registration Statement filed pursuant to the Registration
Rights Agreement and each related prospectus. The undersigned understands that
such information will be relied upon by the Company in connection with the
preparation or amendment of any such Registration Statement and the related
prospectus.

 

By signing below, the undersigned acknowledges that it understands its
obligation to comply, and agrees that it will comply, with the provisions of the
Exchange Act and the rules and regulations thereunder, particularly Regulation
M. The undersigned also acknowledges that it understands that the answers to
this Questionnaire are furnished for use in connection with Registration
Statements filed pursuant to the Registration Rights Agreement and any
amendments or supplements thereto filed with the Commission pursuant to the
Securities Act.

 

The undersigned hereby acknowledges and is advised of the following Commission
interpretations regarding short selling:

 

“An Issuer filed a Form S-3 registration statement for a secondary offering of
common stock which is not yet effective. One of the selling stockholders wanted
to do a short sale of common stock “against the box” and cover the short sale
with registered shares after the effective date. The issuer was advised that the
short sale could not be made before the registration statement become effective,
because the shares underlying the short sale are deemed to be sold at the time
such sale is made. There would, therefore, be a violation of Section 5 if the
shares were effectively sold prior to the effective date.”

 

By returning this Questionnaire, the undersigned will be deemed to be aware of
the foregoing interpretation.

 

I confirm that, to the best of my knowledge and belief, the foregoing statements
(including without limitation the answers to this Questionnaire) are correct.

 

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Questionnaire to be executed and delivered either in person or by its duly
authorized agent.

 

Dated:     Selling Securityholder:   

 

 Exhibit B-4 

 

 

  By:           Name:     Title:

 

PLEASE RETURN A COPY OF THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE BY
OVERNIGHT MAIL OR ELECTRONIC MAIL, TO:

 

Integrated Surgical Systems, Inc.

Attn: Chief Financial Officer

2425 Cedar Springs Road

Dallas, Texas 75201

 

WITH A COPY TO

 

Andrew D. Hudders
Golenbock Eiseman Assor Bell & Peskeo LLP
711 3rd Ave., 17th Floor
New York, NY 10017
e-mail: ahudders@golenbock.c

 



 Exhibit B-5 

 